Citation Nr: 0025730	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
amputation of the fourth digit on the right foot, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
for a period of convalescence under the provisions of 
38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to January 
1953.

The current appeal arose from rating decisions including the 
November 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The RO continued the 30 percent evaluation for status post 
amputation of the fourth digit on the right foot and denied a 
temporary total disability evaluation for a period of 
convalescence under the provisions of 38 C.F.R. § 4.30.

In August 1999, the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.

In March 2000, the Board, in pertinent part, remanded to the 
RO the issues of entitlement to an evaluation in excess of 
30 percent for status post amputation of the fourth digit on 
the right foot and entitlement to a temporary total 
disability evaluation for a period of convalescence under the 
provisions of 38 C.F.R. § 4.30 for the purpose of issuing a 
statement of the case as to those two issues in compliance 
with Manlincon v. West, 12 Vet. App. 238 (1999) and Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

In April 2000, the RO issued a statement of the case in 
compliance with the Board's remand.





The Board notes that the veteran's representative submitted 
an Informal Hearing Presentation in September 2000, which 
included two issues that had been adjudicated in the decision 
portion of the March 2000 Board decision/remand.  
Specifically, the issues of entitlement to service connection 
for a low back disorder as secondary to the status post 
amputation of the fourth digit on the right foot and of 
entitlement to service connection for arthritis of the right 
knee as secondary to an old fracture of the right tibia.  
Those issues are final, and are not considered part of the 
current appeal.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record establishes that following 
the issuance of the April 2000 statement of the case, the 
veteran did not file a substantive appeal as to the claims of 
entitlement to an evaluation in excess of 30 percent for 
status post amputation of the fourth digit on the right foot 
and entitlement to a temporary total disability evaluation 
for a period of convalescence under the provisions of 
38 C.F.R. § 4.30.

VA imposes duties on a veteran seeking VA compensation.  If 
the claimant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
claimant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (1999).  

As to the first step of initiating appellate review, the 
claimant is to submit a notice of disagreement within one 
year from the date that the agency mails notice of the 
determination to the claimant.  See 38 C.F.R. § 20.302(a).  

After the preparation and mailing of the statement of the 
case, the claimant then has the burden to submit a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); see 
38 C.F.R. § 20.302(b).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b).

In November 1997, the RO continued the 30 percent evaluation 
for status post amputation of the fourth digit on the right 
foot and denied a temporary total evaluation for a period of 
convalescence under the provisions of 38 C.F.R. § 4.30.  A 
letter notifying the veteran of this rating action was sent 
on November 26, 1997.  In the letter, the RO indicated it had 
notified the veteran of his procedural and appeal rights.

In December 1997, the veteran filed a notice of disagreement 
with the November 1997 rating decision.

In compliance with the Board's March 2000 remand, the RO 
issued a statement of the case on these two issues on April 
14, 2000.  In the notification letter, the RO stated the 
following:

If you decide to continue your appeal, 
you will need to file a formal appeal.  
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals.  Please read 
the instructions that come with the VA 
Form 9 carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal . . . . 

(Emphasis in original.)

The record reflects the veteran did not respond to the April 
2000 statement of the case.

In August 2000, the veteran's representative submitted a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case as to these two issues.  This would not constitute a 
timely substantive appeal on behalf of the veteran's claims 
of entitlement to an evaluation in excess of 30 percent for 
status post amputation of the fourth digit on the right foot 
and entitlement to a temporary total disability evaluation 
for a period of convalescence under the provisions of 
38 C.F.R. § 4.30.  See 38 C.F.R. § 20.302(b).

In Roy v. Brown, 5 Vet. App. 554 (1993), the Court addressed 
this particular issue.  The Court stated:

After an appellant receives the 
[Statement of the Case], he must file a 
formal appeal within 'sixty days from the 
date the [SOC] is mailed,' 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the 
remainder of the one year period from the 
date the notification of the RO decision 
was mailed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1991); . . . . Id. 
at 555; see 38 C.F.R. § 20.200 (an appeal 
consists of a timely filed notice of 
disagreement in writing and, after a 
statement of the case has been issued, a 
timely filed substantive appeal).

In Roy, the veteran had failed to file a substantive appeal 
on time-within the time frames mandated by either statute or 
regulation-and the Board accordingly dismissed his appeal.  
The Court affirmed the Board's determination.  The Court 
held, "Here, [the veteran] admittedly did not file a timely 
formal appeal.  Accordingly, he is barred from appealing the 
RO decision."  Id. at 556.

As to the claims of entitlement to an evaluation in excess of 
30 percent for status post amputation of the fourth digit on 
the right foot and entitlement to a temporary total 
disability evaluation for a period of convalescence under the 
provisions of 38 C.F.R. § 4.30, following the November 1997 
rating decision, the veteran filed a notice of disagreement 
in December 1997.  The statement of the case related to those 
issues was not furnished until April 2000.  

The veteran had 60 days following the issuance of the April 
14, 2000 statement of the case to perfect his appeal for the 
claims of entitlement to an evaluation in excess of 
30 percent for status post amputation of the fourth digit on 
the right foot and entitlement to a temporary total 
disability evaluation for a period of convalescence under the 
provisions of 38 C.F.R. § 4.30.  The 60-day period expired on 
June 13, 2000.  There is nothing in the record that could be 
construed as a timely substantive appeal.  

In the interest of fairness and due process, the Board 
believes that these two claims should be remanded to the RO 
so that the issue of whether the veteran perfected a timely 
substantive appeal with regard to the November 1997 rating 
action can be appropriately and thoroughly developed.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to an evaluation in excess of 30 percent for 
status post amputation of the fourth digit on the right foot 
and entitlement to a temporary total disability evaluation 
for a period of convalescence under the provisions of 
38 C.F.R. § 4.30 pending a remand of the claims to the RO for 
the following actions:


1.  The RO should afford the veteran the 
opportunity to respond to, and/or submit 
or identify, any further evidence 
relevant to the issue of the timeliness 
of his substantive appeals with regard to 
the issues of entitlement to an 
evaluation in excess of 30 percent for 
status post amputation of the fourth 
digit on the right foot and entitlement 
to a temporary total disability 
evaluation for a period of convalescence 
under the provisions of 38 C.F.R. § 4.30.  

The RO should advise the veteran as to 
what sort(s) of evidence would be helpful 
in this regard.  Any evidence cited by 
the veteran should be obtained by the RO 
and associated with his claims file.

2.  Thereafter, the RO should review the 
claims file to ensure that a complete 
evidentiary record has been assembled.  
If there are any deficiencies, the RO 
should implement corrective procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of whether the veteran 
perfected a timely substantive appeal 
with regard to the November 1997 
decision, wherein the RO continued the 
30 percent evaluation for status post 
amputation of the fourth digit on the 
right foot and denied entitlement to a 
temporary total disability evaluation for 
a period of convalescence under the 
provisions of 38 C.F.R. § 4.30.  


If appropriate, the RO should prepare and furnish to the 
veteran and his representative a statement of the case which 
explicitly addresses the mandatory filing requirements for a 
timely substantive appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO. 



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


